 1 Martha G. Bronitsky
     Chapter 13 Standing Trustee
 2 Po Box 5004
     Hayward,CA 94540
 3
     (510) 266- 5580
 4
     Trustee for Debtor(s)
 5

 6                             UNITED STATES BANKRUPTCY COURT
                               NORTHERN DISTRICT OF CALIFORNIA
 7                                     OAKLAND DIVISION

 8
     In re
 9           Laurie Ann Harms                               Chapter 13 Case No. 20-41442-WJL13

10

11
                                      debtor(s)
12 DECLARATION REGARDING DEFAULT AND REQUEST FOR ORDER OF DISMISSAL

13
             Comes now Martha G. Bronitsky, Chapter 13 Trustee in the above captioned matter, and
14
     requests that the above captioned case be dismissed for cause and upon the following:
15
                                        Declaration Regarding Default
16           The above named debtor(s) is/are in default under the terms of the proposed plan. Based

17 upon said default, I served upon the debtor(s) and counsel for debtor(s), a MOTION TO DISMISS

18 CHAPTER 13 CASE FOR FAILURE TO MAKE PLAN PAYMENTS [hereinafter "MOTION"]

19 and signed on January 06, 2021. Said MOTION required the debtor(s) to bring the case current

20 within 21 days after the date of the MOTION, one of the foregoing, the case would be dismissed

21 forthwith without further notice or hearing.

22           The debtor(s) failed to bring the case current, the debtor(s) is/are still in default $486.00,

23 which includes this months payment.

24

25

26

27


Case: 20-41442         Doc# 80       Filed: 01/28/21       Entered: 01/28/21 15:33:30            Page 1 of 3
 1          The last payment was made on November 24, 2020 in the amount of $43.00. Debtor(s)

 2 was/were noticed that the case would be dismissed forthwith if the debtor(s) failed to respond to

 3 and act upon the MOTION and resolve the default. As of the date of this declaration, the debtor(s)

 4 has/have failed to act upon the MOTION.

 5          Wherefore, I declare under penalty of perjury that the foregoing is true and correct.

 6 Executed this date in Hayward, California.

 7
     Date: January 28, 2021                                          /s/ Martha G. Bronitsky
 8                                                                   Signature of Martha G. Bronitsky
                                                                     Chapter 13 Standing Trustee
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27


Case: 20-41442        Doc# 80      Filed: 01/28/21       Entered: 01/28/21 15:33:30          Page 2 of 3
 1                                    CERTIFICATE OF SERVICE
 2
   I HEREBY CERTIFY that I have served a copy of the within and foregoing document
 3 on the debtor (s), counsel for debtor (s), and if applicable, the creditor, creditor
   representatives and the registered agent for the creditor by depositing it in the United
 4 States mail with first class postage attached thereto.

 5 I declare under penalty of perjury under the laws of the State of California that the
     foregoing is true and correct.
 6

 7                                              Pro Per

 8    Laurie Ann Harms                          (Counsel for Debtor)
 9
      400 Del Antico Ave #1211
      Oakley,CA 94561
10

11    (Debtor(s))

12 Date: January 28, 2021
                                                    /s/ Selesia Fredotovich
13                                                  Selesia Fredotovich

14

15

16

17

18

19

20

21

22

23

24

25

26

27


Case: 20-41442        Doc# 80     Filed: 01/28/21    Entered: 01/28/21 15:33:30        Page 3 of 3
